FILED
MEMORANDUM DECISION                                       Jun 21 2016, 6:26 am

                                                               CLERK
                                                           Indiana Supreme Court
Pursuant to Ind. Appellate Rule 65(D),                        Court of Appeals
                                                                and Tax Court
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Gregory F. Zoeller
Carmel, Indiana                                           Attorney General of Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              June 21, 2016
Parent-Child Relationship of                              Court of Appeals Case No.
N.C., a minor child, and his                              49A02-1510-JT-1564
Father,                                                   Appeal from the Marion Superior
C.C.,                                                     Court

Appellant-Respondent,                                     The Honorable Marilyn A.
                                                          Moores, Judge
        v.                                                The Honorable Larry E. Bradley,
                                                          Magistrate
The Indiana Department of                                 Trial Court Cause No.
Child Services                                            49D09-1502-JT-71
Appellee-Petitioner



Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016    Page 1 of 18
[1]   C.C.’s (“Father”) parental rights to his minor child, N.C., were terminated in

      Marion Superior Court. Father appeals the involuntary termination of his

      parental rights and argues that the trial court’s judgment is clearly erroneous

      because 1) his due process rights were violated due to lack of notice of the Child

      in Need of Services (“CHINS”) proceedings, and 2) the Indiana Department of

      Child Services (“DCS”) did not provide services to him in West Lafayette,

      where he resides.


[2]   We affirm.


                                     Facts and Procedural History

[3]   In 2012, six-year-old N.C. was adjudicated a CHINS and removed from his

      mother’s care. N.C.’s mother was not providing him with an adequate home or

      food. N.C. has special needs and suffers from Post-Traumatic Stress Disorder,

      Oppositional Defiant Disorder, Attention Deficit Hyperactivity Disorder, and

      Reactive Attachment Disorder.

[4]   Father failed to participate in N.C.’s life for approximately eight months before

      N.C. was removed from his mother’s home, but he did pay child support.

      N.C.’s mother did not advise Father of N.C.’s removal by DCS or the CHINS

      proceedings. His mother also failed to provide DCS with Father’s contact

      information. N.C. was placed in a foster home in Indianapolis.


[5]   DCS attempted to locate Father but could not find him. DCS served Father

      with notice of the CHINS proceedings by publication. Father, who lives in

      West Lafayette, learned of the CHINS proceedings a few days prior to the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 2 of 18
      December 18, 2013, permanency hearing. N.C.’s mother finally contacted

      Father to tell him about the hearing. Father appeared at the hearing, and

      counsel was appointed to represent Father.


[6]   Father is married and has a child that resides in his home. Father has another

      child and exercises weekend visitation with the child. N.C.’s family case

      manager and guardian ad litem supported N.C.’s reunification with Father but

      recommended therapeutically supervised visits between them because Father

      had been absent from N.C.’s life for over two years and due to N.C.’s mental

      health and special needs. Father did not believe a therapist was necessary. The

      family case manager was concerned with Father’s attitude because N.C. “is an

      emotional fragile young guy.” Tr. p. 18. The trial court ordered supervised

      parenting time between Father and N.C.


[7]   The first supervised visit took place in Indianapolis on April 15, 2014, and

      N.C.’s therapist was present. The visit went well and shortly thereafter, the trial

      court ordered unsupervised visitation for Father and N.C. at Father’s home in

      West Lafayette. However, Father was arrested for domestic battery in May

      2014, and thereafter, the trial court ordered visitation changed to supervised.

      Ultimately, Father was not charged for the incident that led to his arrest, and

      DCS requested, but the trial court declined, to order Father to undergo a

      domestic violence assessment.


[8]   Father’s subsequent visitation with N.C. was inconsistent. In July 2014, Father

      visited with N.C. only one time even though he could have visited four times


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 3 of 18
       that month. Father was responsible for arranging visits and verifying that he

       would attend, but he failed to do so. Father claimed he could not visit N.C.

       because of work and an inability to pay for the gas needed to travel to

       Indianapolis. However, DCS provided Father with gas cards to assist with

       travel expenses. Father’s missed visitations caused N.C. to suffer from increased

       anxiety. N.C. was also angry with Father for failing to participate in visitation.

[9]    In August 2014, Father was ordered to participate in family therapy with N.C.’s

       therapist in Indianapolis. Father completed only one therapy session, which

       occurred on the same day as a supervised visit. Because Father failed to

       participate in therapy, N.C.’s therapist could not recommend that N.C. be

       placed in Father’s care.


[10]   Unsupervised visitation was reinstated in October 2014. However, after the first

       unsupervised visit, N.C. had bug bites on his body. N.C. also reported that he

       had not taken his medicine and did not have a bed to sleep in. Unsupervised

       visits were never reinstated.


[11]   Father has not participated in visitation with N.C. since October 17, 2014.

       Father claimed an inability to do so due to work and transportation issues.

       However, he also stated he failed to visit with N.C. because he did not agree

       that his visitation should be supervised. Tr. p. 35. The family case manager also

       referred Father to home-based therapy in Tippecanoe County, but the therapist

       was not able to make contact with Father. Tr. p. 34.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 4 of 18
[12]   On February 26, 2015, DCS filed a petition to terminate Father’s parental

       rights.1 The fact-finding hearing was held on September 1, 2015. The trial court

       issued an order terminating Father’s parental rights to N.C. on September 15,

       2015. The trial court found and concluded that:

               3. [N.C.] has special needs which include Post Traumatic Stress
               Disorder, Oppositional Defiant Disorder, Attention Deficit
               Hyperactivity Disorder, and Radical Attachment Disorder. He
               exhibits negative behavior including physical aggression, and has
               a hard time adjusting to peers and authority figures.


                                                         ***


               11. [Father] first appeared in the ChINS case on December 18,
               2013, the first Permanency Hearing. He requested and was
               appointed a public defender who represented him throughout the
               ChINS matter.


                                                         ***


               13. The family case manager at the time requested [Father] to
               reach out to [N.C.’s] therapist prior to visits starting.


               14. [Father] disagreed with the request to meet with the therapist
               but eventually did so and visits commenced a few months later.




       1
        N.C.’s mother was dismissed from the termination proceedings after she signed consents to allow N.C. to
       be adopted. Therefore, she does not participate in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016          Page 5 of 18
        15. The plan at the time was for therapeutic visits to begin up to
        overnights and have [N.C.] placed with his father by the start of
        school in the fall of 2014.


        16. Due to his special needs, the therapeutic visits were to help
        [N.C.] prepare and be emotionally ready to be placed with his
        father.


        17. [Father] had last seen [N.C.] in September 2011.


        18. The ChINS Court ordered unsupervised visits between [N.C.]
        and his father on May 7, 2014.


        19. On May 20, 2014, the Court moved visitation back to
        supervised after [Father] was arrested after a domestic dispute.


        20. After visits returned to supervised status, [Father’s]
        participation dropped off. From July through September 2014,
        [Father] exercised only two visits.


        21. [Father] was incarcerated overnight and no formal charges
        were filed.


        22. Family therapy was ordered to take place at the visitation
        sessions.


        23. Due to inconsistent visits, and the negative impact missed
        visits had on [N.C.], the IDCSMC moved to suspend [Father’s]
        parenting time. The Court denied the request and ordered
        unsupervised weekend visits, over the IDCSMC and Guardian
        ad Litem’s objections.




Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 6 of 18
        24. On October 15, 2014, home based therapy was ordered for
        [Father] through an agency in Tippecanoe County.


        25. After an unsupervised weekend visit took place in October
        2014, [N.C.’s] foster mother reported bug bites on [N.C.],
        roaches in his suitcase and other issues with the visit. [N.C.] was
        not given his mental health medications.


        26. On November 5, 2014, the ChINS Court once again
        suspended [Father’s] parenting time.


        27. A 310 report of the visit came back unsubstantiated.


        28. [Father] was granted supervised parenting time, with
        authorization for unsupervised parenting time upon positive
        recommendation from service providers, IDCSMC and the
        Guardian ad Litem at a Periodic Review Hearing held on
        November 12, 2014.


        29. By the time of the February 11, 2015 Permanency Hearing,
        [Father] had not exercised his therapeutic parenting time with
        [N.C.]. He did not agree with visits being supervised.


                                                 ***


        31. The home based therapy was referred to an agency in
        Tippecanoe County. Contact with [Father] was never
        accomplished.


        32. Between October 2014 and June 29, 2015, [Father] did not
        contact a family case manager. He did not inquire as to the
        referred home based therapy, or request visits during that time.



Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 7 of 18
        33. After October 2014, [Father] did not attend, in person or
        telephonically, monthly child and team meetings. Prior to that
        he attended approximately two meets [sic] in person and one
        telephonically.


        34. He has called [N.C.] once, after the foster mother called him.


        35. [Father] resides in an appropriate home with his wife and
        child. He has visitation with a daughter.


        36. [Father] provides therapy for his son through First Steps.


        37. Although he did not know [N.C.’s] whereabouts, he was
        paying child support.


        38. [N.C.] has resided in therapeutic foster care with [M.M.] for
        close to three years. This placement is now preadoptive.


                                                 ***


        39. [N.C.’s] behaviors are better when there is no change in
        routine. Disruptive behavior is observed when things are not
        consistent with him.


                                                 ***


        42. Romunda Valentine was [N.C.’s] therapist until February
        2015. She worked with [N.C.] on his anxiety, anger and
        aggression issues.


        43. Ms. Valentine believes that a huge part of [N.C.’s] anxiety
        comes from being stabilized, then having that interrupted. The
        resulting high anxiety interferes with other parts of his life.

Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 8 of 18
               44. Ms. Valentine questioned [Father’] understanding of, and
               insight into, [N.C.’s] needs. Due to the inconsistency of the
               therapeutic visits, [Father] had not demonstrated to her the
               insight of knowing the structure and routine that is needed, and
               needed to know the dynamics of what [N.C.] had been through.


       Appellant’s App. pp. 14-16.

                                                  Due Process

[13]   For the first time on appeal, Father argues that his due process rights were

       violated throughout the CHINS proceedings.


               The Due Process Clause of the U.S. Constitution and the Due
               Course of Law Clause of the Indiana Constitution prohibit state
               action that deprives a person of life, liberty, or property without a
               fair proceeding. Parental rights constitute an important interest
               warranting deference and protection, and a termination of that
               interest is a unique kind of deprivation. However, children have
               an interest in terminating parental rights that prevent adoption
               and inhibit establishing secure, stable, long-term, continuous
               relationships. When the State seeks to terminate the parent-child
               relationship, it must do so in a manner that meets the
               requirements of due process.


       In re C.G., 954 N.E.2d 910, 916-17 (Ind. 2011) (internal quotations and citations

       omitted).


[14]   The process due in a termination of parental rights proceeding turns on the

       balancing of three factors: (1) the private interests affected by the proceeding;

       (2) the risk of error created by the State's chosen procedure; and (3) the

       countervailing governmental interest supporting use of the challenged


       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 9 of 18
       procedure. A.P. v. Porter Cnty Office of Family & Children, 734 N.E.2d 1107, 1112

       (Ind. Ct. App. 2000,) trans. denied. The private interest affected by the

       proceeding is substantial — a parent's interest in the care, custody, and control

       of his or her child. Id. (citation omitted). The State’s interest in protecting the

       welfare of a child is also substantial. Id. Because the State and the parent have

       substantial interests affected by the proceeding, we focus on the risk of error

       created by DCS’s actions and the trial court's actions. Id.


[15]   Any procedural irregularities in a CHINS proceeding may be of such

       significance that they deprive a parent of procedural due process with respect to

       the termination of his or her parental rights. Id. at 1112-13. Indeed, “due

       process protections at all stages of CHINS proceedings are ‘vital’ because

       ‘[e]very CHINS proceeding “has the potential to interfere with the rights of

       parents in the upbringing of their children.”’” In re G.P., 4 N.E.3d 1158, 1165

       (Ind. 2014) (quoting In re K.D. & K.S., S.S. v. Ind. Dep't of Child Servs., 962
N.E.2d 1249, 1257 (Ind. 2012)).


[16]   Nevertheless, a parent may waive a due-process claim in a CHINS or

       termination proceeding by raising that claim for the first time on appeal.

       McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 194-95 (Ind.

       Ct. App. 2003); see also In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001)

       (by raising issue for first time on appeal, mother waived due-process claim that

       trial court violated her rights in failing to follow statutory requirements

       governing permanency hearings, case plans, and dispositional orders).

       Moreover, our supreme court has acknowledged “that in many situations where

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 10 of 18
       DCS is involved, it is common for the children to have absent or even unknown

       parents. In those situations, it is critical that DCS properly serve all parties, by

       publication if necessary, and if the absent parent is not present, a default

       judgment could be entered. In such circumstances, it would not be necessary to

       give that absent parent a second bite at the apple of the fact-finding hearing.” In

       re K.D.), 962 N.E.2d at 1257.


[17]   In May 2012, when DCS removed N.C. from Mother’s home, Father had not

       seen the child for approximately eight months. Although he was paying child

       support, no evidence in the record indicates that Father attempted to see N.C.

       after he last visited him in September 2011. Moreover, no evidence in the

       record indicates that Father attempted to see N.C. in the ensuing months after

       N.C. was adjudicated a CHINS. Father finally learned of the CHINS

       proceedings a few days prior to the December 18, 2013, permanency hearing

       after Mother contacted him. Mother did not give Father’s contact information

       to DCS, and DCS attempted to locate Father and served him by publication.

[18]   Father argues lack of due process because he did not have notice of the CHINS

       fact-finding hearing. He also blames DCS and Mother for the lack of notice.

       However, Father’s own absence from N.C.’s life for more than two years

       contributed significantly to DCS’s inability to find Father. Furthermore, Father

       was offered services and appointed an attorney when he appeared at the

       December 2013 permanency hearing. The CHINS proceedings continued with

       the goal of reunifying N.C. and Father for over a year after Father appeared in



       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 11 of 18
       the case. For all of these reasons, we cannot conclude that Father was denied

       due process during the CHINS proceedings.

                                             Sufficient Evidence

[19]   Father also argues that the trial court’s judgment terminating his parental rights

       is not supported by sufficient evidence. “The purpose of terminating parental

       rights is not to punish parents but to protect their children. Although parental

       rights have a constitutional dimension, the law allows for their termination

       when parties are unable or unwilling to meet their responsibility as parents.” In

       re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004) (citation omitted). Indeed,

       parental interests “must be subordinated to the child's interests” in determining

       the proper disposition of a petition to terminate parental rights. In re G.Y., 904
N.E.2d 1257, 1260 (Ind. 2009).


[20]   Indiana Code section 31-35-2-4(b) provides that a petition to terminate parental

       rights must meet the following relevant requirements:


               (2) The petition must allege:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 12 of 18
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the
                        wellbeing of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


[21]   DCS must prove “each and every element” by clear and convincing evidence.

       G.Y., 904 N.E.2d at 1261; Ind. Code § 31-37-14-2. Clear and convincing

       evidence need not establish that the continued custody of the parents is wholly

       inadequate for the child's very survival. Bester v. Lake Cnty Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005). Rather, it is sufficient to show by

       clear and convincing evidence that the child’s emotional development and

       physical development are put at risk by the parent’s custody. Id. If the court

       finds that the allegations in a petition are true, the court shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[22]   The trial court must enter findings of fact to support its conclusions. Ind. Code

       § 31-35-2-8(c). Moreover,


               We do not reweigh the evidence or determine the credibility of
               witnesses, but consider only the evidence that supports the
               judgment and the reasonable inferences to be drawn from the
               evidence. We confine our review to two steps: whether the
               evidence clearly and convincingly supports the findings, and then
       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 13 of 18
               whether the findings clearly and convincingly support the
               judgment.


       In re E.M., 4 N.E.3d 636, 642 (Ind. 2014)


[23]   The trial court entered the following conclusions of law concerning the

       statutory factors in Indiana Code section 31-37-14-2:


               49. There is a reasonable probability that the conditions that
               resulted in [N.C.’s] removal and continued placement outside the
               home will not be remedied by his father. Due to an
               inconsistency in services, and then a failure to continue with
               supervised parenting time toward recommended unsupervised
               visits, [Father’s] ability to meet [N.C.’s] special needs have not
               been demonstrated. At the time of trial in this matter [Father]
               had not had contact with his son for then months. The Court
               questions [Father’s] willingness to complete services after
               parenting time was ordered supervised.


               50. Continuation of the parent-child relationship poses a threat to
               [N.C.’s] well-being. [N.C.] needs to move forward to embrace
               the permanency of being adopted by [foster mother] and have
               knowledge that he will have consistency and routine. To
               experience the uncertainly of visits, or to be removed from his
               home and caregiver, would only be detrimental to [N.C.].


       Appellant’s App. p. 16. The trial court also found that termination of the

       parent-child relationship was in N.C.’s best interests and DCS had a satisfactory

       plan for N.C.’s care and treatment.


[24]   Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive,

       we need only address Father’s argument that the DCS did not prove


       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 14 of 18
       continuation of the parent-child relationship poses a threat to N.C.’s well-being.

       A trial court “need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that [his or] her physical, mental, and social growth is

       permanently impaired before terminating the parent-child relationship.” K.E. v.

       Ind. Dep’t of Child Servs., 39 N.E.3d 641, 649 (Ind. 2015) (citation omitted). “In

       determining whether the continuation of a parent-child relationship poses a

       threat to the children, a trial court should consider a parent’s habitual pattern of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation.” In re A.P., 981 N.E.2d 75, 81 (Ind. Ct. App. 2012).


[25]   Father complains that his parental rights to N.C. were terminated because he

       was unable to travel to Indianapolis from West Lafayette for services and

       visitation. We agree that DCS could have provided more aid to Father to assist

       him with the travel between the two cities2, especially considering his limited

       resources, his young child at home, and his third child that he visits on

       weekends.

[26]   However, DCS’s response to Father’s requests for more assistance and

       unsupervised visitation time (in lieu of the supervised time he was offered) must

       be considered in light of his history with N.C. Father claims that for a brief

       period in September 2011, N.C. was residing in his home, until Mother and her

       boyfriend demanded that N.C. be returned to them.




       2
           DCS provided Father with a few gas cards.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 15 of 18
[27]   Thereafter, Father did not have any contact with Mother or N.C. for over two

       years until Mother contacted Father in December 2013 to advise him of the

       CHINS proceedings. Father appeared at the December 18, 2013, CHINS

       permanency hearing, and he was appointed a public defender. N.C.’s family

       case manager asked Father to meet with N.C.’s therapist prior to visits starting

       due to N.C.’s special needs and mental health diagnoses. Father disagreed with

       case manager’s request but did eventually meet with the therapist and visits

       commenced in April 2014.


[28]   Father had one unsupervised visit with N.C. in May 2014, but before another

       could occur, he was arrested for domestic battery. Although Father was not

       ultimately charged with the offense, the trial court understandably ordered his

       visitation with N.C. to return to supervised. Father disagreed with the court’s

       order and only exercised two visits with N.C. from July 2014 to September

       2014. Father’s lack of visitation had a negative impact on N.C.


[29]   In October 2014, Father was ordered to participate in home-based therapy

       through an agency in Tippecanoe County. Father was also allowed an

       unsupervised visit with N.C. over a weekend in October 2014. When N.C.

       returned to his foster home, he reported that he had slept on the floor and had

       not been given his mental health medications. N.C.’s foster parent reported that




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 16 of 18
       he had bug bites on his body and roaches in his suitcase.3 Therefore, Father’s

       parenting time was suspended.

[30]   Despite this incident, in November 2014, the trial court reinstated Father’s

       parenting time. The court ordered that his parenting time would be supervised

       but could returned to unsupervised status upon positive recommendations from

       the service providers and guardian ad litem. Father failed to exercise any

       parenting time with N.C. after the October 2014 unsupervised visit because he

       did not believe his visitation with N.C. should be supervised. Therefore, in

       February 2015, the trial court changed N.C.’s permanency plan from

       reunification with Father to adoption.

[31]   N.C. was not placed in Father’s home when he was removed from Mother’s

       care because Father had been absent from his life for several months on the date

       of removal and DCS did not have enough information to locate him. Father’s

       abandonment of N.C. continued until the December 2013 hearing. Father was

       not compliant with DCS’s request that he participate in therapy, a reasonable

       request considering his abandonment of the child and the child’s special needs.

       Father also demonstrated that he was not willing to participate in supervised

       visitation.


[32]   Father’s excuses for failing to participate in supervised visitation might explain

       a few missed visits, but they cannot excuse his failure to exercise visitation with




       3
           A 310 report of the visit came back unsubstantiated.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 17 of 18
       N.C. after October 2014. After October 2014, he also failed to participate, either

       in person or telephonically, in the monthly team meetings.

[33]   N.C. suffers from anxiety and anger and aggression behavioral issues. Father’s

       inconsistent visitation aggravates those issues. N.C.’s troubling behaviors

       escalated both in his foster home and at school due to Father’s inconsistent

       visitation. Father does not understand N.C.’s need for stability, structure and

       routine.


[34]   For all of these reasons, the trial court’s conclusion that a reasonable probability

       exists that the continuation of Father’s and N.C.’s relationship poses a threat to

       N.C.’s wellbeing is supported by sufficient evidence.

                                                   Conclusion

[35]   Father’s due process rights were not violated during the CHINS proceedings.

       Sufficient evidence supports the trial court’s judgment terminating Father’s

       parental rights to N.C.

[36]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-JT-1564 | June 21, 2016   Page 18 of 18